There is no offer to prove the facts of an estoppel. The plaintiff does not propose to show that she acted upon, was induced to change her position by, or had any knowledge of, the vote of the town, or the repair of the road by the town, or that she would not have been in the road if she had not been led into an erroneous belief of its legal character by some untruthful statement or deceptive action of the town. And her knowledge of the vote and repairs would not have suspended the operation of the statute which prohibits that method of establishing a highway. The action cannot be sustained without repealing the statute, which provides that "highways are only such as are laid out in the mode prescribed therefor by statute; or as have been used as such for public travel thereon  *  *  *  for twenty years" and enacting that highways may be established by a municipal vote of acceptance, and municipal repairs, or by a public use of less than twenty years. Gen. Sts., c. 68, s. 8; State v. Morse, 50 N.H. 9, 18 Tilton v. Pittsfield, 58 N.H. 327.
Nonsuit.
BLODGETT, J., did not sit: the others concurred. *Page 469